                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     EDDIE LAMAR DUNBAR,                                  Case No. 19-cv-03784-RMI
                                   9                     Plaintiff,
                                                                                              ORDER TRANSFERRING CASE
                                  10              v.

                                  11     CALIFORNIA CORRECTIONS
                                         DEPARTMENT, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           This is a civil rights case brought pro se by a detainee. Plaintiff presents allegations that

                                  15   occurred in 2015 and 2016 at High Desert State Prison and Folsom State Prison. Both of those

                                  16   facilities are located in the Eastern District of California. While Plaintiff is incarcerated in this

                                  17   district, the defendants, as well as the locations of the incidents underlying the allegations, are

                                  18   located in the Eastern District. Venue, therefore, properly lies in that district and not in this one.

                                  19   See 28 U.S.C. § 1391(b).

                                  20           This case is TRANSFERRED to the United States District Court for the Eastern District

                                  21   of California. See 28 U.S.C. § 1406(a). In view of the transfer, the court will not rule upon

                                  22   Plaintiff’s request for leave to proceed in forma pauperis (dkt. 2) which is VACATED.

                                  23           IT IS SO ORDERED.

                                  24   Dated: July 18, 2019

                                  25

                                  26
                                                                                                       ROBERT M. ILLMAN
                                  27                                                                   United States Magistrate Judge
                                  28
